 


110 HRES 269 EH: Providing for consideration of the bill (H.R. 835) to reauthorize the programs of the Department of Housing and Urban Development for housing assistance for Native Hawaiians.
U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 269 
In the House of Representatives, U. S.,

March 27, 2007
 
RESOLUTION 
Providing for consideration of the bill (H.R. 835) to reauthorize the programs of the Department of Housing and Urban Development for housing assistance for Native Hawaiians. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 835) to reauthorize the programs of the Department of Housing and Urban Development for housing assistance for Native Hawaiians. All points of order against the bill and its consideration are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit with or without instructions. 
2.During consideration of H.R. 835 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
